    Case: 1:19-cv-01075-CAB Doc #: 42-2 Filed: 02/20/20 1 of 5. PageID #: 292



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

TENITA BRYANT, et al.                             )       CASE NO. 1:19-cv-01075
                                                  )
        Plaintiffs,                               )       JUDGE: CHRISTOPHER A.
                                                  )       BOYKO
                                                  )
                                                  )       COLLECTIVE & CLASS
                                                  )       ACTION
                       v.                         )
                                                  )
NORTH COAST NATURAL SOLUTIONS,                    )
LLC, et al.                                       )
                                                  )
                                                  )
         Defendants.                              )


  MEMORANDUM IN SUPPORT OF PLAINTIFFS' MOTION FOR LEAVE TO FILE
            SECOND AMENDED COMPLAINT INSTANTER

       Pursuant to Federal Rule of Civil Procedure 15(a), and Local Rule 7.1, Plaintiffs TeNita

Bryant, et al. ("Plaintiffs"), hereby respectfully submit this Memorandum in support of their

Motion for Leave to File Second Amended Complaint.

                                 PROCEDURAL POSTURE

       Plaintiffs filed suit on May 13, 2019, alleging, inter alia, violations of the Fair Labor

Standards Act. Plaintiffs amended their complaint on May 27, 2019, adding Dr. Jenny

Enterprises, LLC, Vital Life Institute, LLC, Jenny P. Wilkins, and William Wilkins

(“Defendants”). Plaintiffs were unable to effectuate service on Ty Williams, North Coast Natural

Solutions, LLC, or North Coast 5 Natural Solutions Corporation (“Williams Defendants”).

Plaintiffs filed a motion for an extension of time until January 26, 2020 to serve Mr. Williams

and related entities. Plaintiffs’ motion was granted in part and Plaintiffs were given until

December 12, 2019 to serve the Williams Defendants. Unable to effectuate service, Plaintiffs
     Case: 1:19-cv-01075-CAB Doc #: 42-2 Filed: 02/20/20 2 of 5. PageID #: 293



filed a second motion to extend time to serve Defendants. That motion was denied, and this case

was dismissed without prejudice as against Defendants North Coast Natural Solutions, LLC,

North Coast 5 Natural Solutions Corporation, and Tierney Williams. Since then, Plaintiffs have

reached out to approximately 80 individuals in an attempt to locate Mr. Williams. Mr. Williams

has recently made contact with one of these individuals, and based on these conversations

Plaintiffs believe they will now be able to effectuate service. Discovery has been ongoing in this

matter since November 11, 2019, and depositions have been scheduled, but not yet taken.

                                 SUMMARY OF ARGUMENT

       Federal Rule of Civil Procedure 15(a) contemplates that a court will freely grant leave to

file an amended complaint when the interests of justice so require. Additionally, the Sixth Circuit

has a liberal policy of allowing amendments to a complaint. Granting this motion allows

Plaintiffs to add Mr. Williams and related entities to the pending lawsuit, in lieu of filing a

separate complaint, eliminating duplicative actions that would waste this Court's time.

       The amended complaint would merely name North Coast Natural Solutions, LLC, North

Coast 5 Natural Solutions Corporation, and Tierney Williams as additional defendants in the

matter. In addition, the amended complaint would clarify that Plaintiff Theodore McQueen is the

class representative for the State Law Class.

       Defendants will not suffer undue prejudice from the filing of Plaintiffs’ Amended

Complaint because: 1) the amended complaint does not add or change any allegations; 2) the

amended complaint does not add or change any counts; 3) Defendants’ discovery has only been

through documents and interrogatories thus far — they have not taken any depositions as of

February 20, 2020, 4) Naming Plaintiff Theodore McQueen as the State Law Class

representative is required by Fed. R. Civ. P. 23.




                                                    2
       Case: 1:19-cv-01075-CAB Doc #: 42-2 Filed: 02/20/20 3 of 5. PageID #: 294




                                           ARGUMENT

  I.     The Efficient Administration of Justice Requires That Plaintiffs be Given Leave to
         File an Amended Complaint

         Federal Rule of Civil Procedure 15(a) requires that leave to file an amended complaint be

“freely given when justice so requires.” This standard is readily met here, as Plaintiffs are merely

adding additional Defendants, North Coast Natural Solutions, LLC, North Coast 5 Natural

Solutions Corporation, and Tierney Williams, and not additional counts.


 II.     Defendants Will Not Suffer Substantial Prejudice, and There Is No Other Reason
         Plaintiffs Should Not Be Given Leave to Amend

         The U.S. Supreme Court determined that “[i]n the absence of . . . undue delay, bad faith

or dilatory motive . . . undue prejudice . . . futility of amendment, etc.--the leave sought should . .

. be ‘freely given.’” Foman v. Davis, 371 U.S. 178, 182 (1962). The Sixth Circuit applies a

balancing test of these factors, which turns on substantial prejudice to the opposing party. See,

e.g., Lawson v. Truck Drivers, Chauffeurs & Helpers, Local Union 100, 698 F.2d 250, 256 (6th

Cir. 1983); Hageman v. Signal L.P. Gas, Inc., 486 F.2d 479, 484 (6th Cir. 1973).

         No such prejudice exists here. The facts described in the Second Amended Complaint are

exactly the same as described in the First Amended Complaint. Moreover, pursuant to this

Court’s CMC order, this Court will not rule on Plaintiffs’ Motion for Conditional Certification

until Plaintiffs certify to the Court that all Defendants have been properly served. Plaintiffs

cannot serve all Defendants unless the Court allows the Plaintiffs to file a Second Amended

Complaint and serve the Williams Defendants.

         Similarly, none of the other Foman factors are present. There is no specific time allowed

to amend pleadings under this Court's Scheduling Order of October 18, 2019. The Sixth Circuit



                                                  3
    Case: 1:19-cv-01075-CAB Doc #: 42-2 Filed: 02/20/20 4 of 5. PageID #: 295



has allowed amendment even after the expiration of discovery and after the time for amended

pleadings in the scheduling order. See, e.g., United States v. Wood, 877 F.2d 453, 456 (6th Cir.

1989) (allowing United States to add a claim fourteen months after suit was filed, after discovery

had closed, and three weeks before trial). The Amended Complaint does not add any causes of

action, but rather names additional Defendants who are necessary parties to the litigation.

                                        CONCLUSION

       For the above reasons, Plaintiffs respectfully request that their Motion for Leave to File

Second Amended Complaint Instanter be granted.



                                                     Respectfully Submitted,


                                                     /s/ Claire I. Wade-Kilts
                                                     Claire I. Wade-Kilts (0093174)
                                                     Sean H. Sobel (0086905)
                                                     Sobel, Wade & Mapley, LLC
                                                     55 Erieview Plaza, Suite 370
                                                     Cleveland, Ohio 44114
                                                     T: (216) 223-7213
                                                     F: (216) 223-7213
                                                     wade@swmlawfirm.com
                                                     sobel@swmlawfirm.com

                                                     Attorneys for Plaintiffs




                                                 4
     Case: 1:19-cv-01075-CAB Doc #: 42-2 Filed: 02/20/20 5 of 5. PageID #: 296



                                  CERTIFICATE OF SERVICE

       I certify that on February 20, 2020 a copy of the foregoing was filed electronically.

Notice of this filing will be sent by operation of the Court's electronic filing system to all parties

indicated on the electronic filing receipt.

                                                      /s/ Claire I. Wade-Kilts
                                                      Claire I. Wade-Kilts

                                                      Attorney for Plaintiffs




                                                  5
